                                               Case 2:20-cv-01437-ODW-AS Document 61-9 Filed 06/22/20 Page 1 of 3 Page ID #:1348



                                                   1   Reed Aljian (State Bar No. 211010)
                                                         ra@dallp.com
                                                   2   Rochelle Calderon Rotea (State Bar No. 325417)
                                                         rochelle@dallp.com
                                                   3   DAILY ALJIAN LLP
                                                       100 Bayview Circle, Suite 5500
                                                   4   Newport Beach, CA 92660
                                                       Telephone: 949.861.2524
                                                   5   Facsimile: 949.269.6364
                                                   6 Attorneys for Defendants,
                                                     COMMUNICATION CENTER BEREA U.S.A. LLC,
                                                   7 erroneously sued as INTERNATIONAL BEREA USA,
                                                     ALMA ELIZABETH JOAQUIN, erroneously sued as
                                                   8 ALMA ZAMORA DE JOAQUIN, and ADORAIM
                                                     JOSADAC JOAQUIN, erroneously
                                                   9 sued as ADORAIM JOAQUÍN ZAMORA
                                                  10
                                                                                 UNITED STATES DISTRICT COURT
                                                  11
                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                  12
                                                                                 WESTERN DIVISION - LOS ANGELES
DAILY ALJIAN LLP
                   Newport Beach, California




                                                  13
                                                       SOCHIL MARTIN,                               Case No.: 2:20−cv−01437 ODW (ASx)
                                                  14
                                                                    Plaintiff,                      PROOF OF SERVICE
                                                  15                                                Complaint Filed: February 12, 2020
                                                             v.
                                                  16                                                Trial Date:      None Set
                                                       LA LUZ DEL MUNDO, an
                                                  17   unincorporated association, et al.           District Judge:   Otis D. Wright, II
                                                  18                                                Courtroom:        5D, 5th Floor
                                                                  Defendants.
                                                  19         Defendants.
                                                                                                    Magistrate Judge: Alka Sagar
                                                  20                                                Courtroom:        540, 5th Floor
                                                  21
                                                                                                    DATE: July 13, 2020
                                                  22                                                TIME: 1:30 p.m.
                                                                                                    CTRM: 5D
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                                                            PROOF OF SERVICE
                                 Case 2:20-cv-01437-ODW-AS Document 61-9 Filed 06/22/20 Page 2 of 3 Page ID #:1349



                                                1                                 PROOF OF SERVICE
                                                2                         UNITED STATES DISTRICT COURT
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                3
                                                    CASE NAME:         SOCHIL MARTIN v. LA LUZ DEL MUNDO, et al.
                                                4
                                                          I am employed in the City of Newport Beach, County of Orange, State of
                                                5   California. I am over the age of 18 years and not a party to the within action. My
                                                    business address is 100 Bayview Circle, Suite 5500, Newport Beach, California
                                                6   92660. On June 22, 2020, I caused the foregoing document(s) to be served on:
                                                7      1. DEFENDANTS’ OPPOSITION TO THE PEOPLE OF THE STATE
                                                8         OF CALIFORNIA’S MOTION TO INTERVENE AND TO STAY
                                                          CIVIL DISCOVERY DURING PENDENCY OF CRIMINAL
                                                9         PROCEEDINGS
                                               10      2. DECLARATION OF REED ALJIAN IN SUPPORT OF
                                               11         DEFENDANTS’ OPPOSITION TO THE PEOPLE OF THE STATE
                                                          OF CALIFORNIA’S MOTION TO INTERVENE AND TO STAY
                                               12         CIVIL DISCOVERY
DAILY ALJIAN LLP
                   Newport Beach, California




                                               13      3. OBJECTIONS TO DECLARATION OF JEFFREY SEGAL IN
                                                          SUPPORT OF THE PEOPLE OF THE STATE OF CALIFORNIA’S
                                               14
                                                          MOTION TO INTERVENE AND TO STAY CIVIL DISCOVERY
                                               15         DURING PENDENCY OF CRIMINAL PROCEEDINGS
                                               16   on the following parties:
                                               17                               SEE ATTACHED SERVICE LIST
                                               18
                                               19
                                                    [X]   (BY CM/ECF ELECTRONIC FILING) I caused such document(s) listed
                                                           above to be served through this Court’s electronic transmission facilities via
                                               20
                                                           the Notice of Electronic Filing (NEF) and hyperlink, to the parties and/or
                                                           counsel who are determined this date to be registered CM/ECF Users set
                                               21
                                                           forth in the service list obtained from this Court on the Electronic Mail
                                                           Notice List.
                                               22   [X]   (FEDERAL) I declare that I am employed in the office of a member of the
                                               23
                                                          bar of this court, at whose direction this service was made.

                                               24         Executed on June 22, 2020, at Newport Beach, California.
                                               25
                                               26
                                                                                                       /s/ Courtney Dorner
                                                                                                          Courtney Dorner
                                               27
                                               28
                                                                                               1
                                                                                       PROOF OF SERVICE
                                 Case 2:20-cv-01437-ODW-AS Document 61-9 Filed 06/22/20 Page 3 of 3 Page ID #:1350



                                                1                                SERVICE LIST
                                                2
                                                3   Deborah S. Mallgrave
                                                      DMallgrave@GGTrialLaw.com
                                                4   Joshua M. Robbins
                                                      JRobbins@ggtriallaw.com
                                                5   GREENBERG GROSS LLP
                                                    601 South Figueroa St, 30th Floor
                                                6   Los Angeles, CA 90017
                                                      Attorneys for Plaintiff, SOCHIL MARTIN
                                                7
                                                    Michael G. Finnegan
                                                8     Mike@AndersonAdvocates.com
                                                    Jennifer E. Stein
                                                9     Jennifer@AndersonAdvocates.com
                                                    JEFF ANDERSON & ASSOCIATES
                                               10   11812 San Vincente Blvd, #503
                                                    Los Angeles, CA 90049
                                               11     Attorneys for Plaintiff, SOCHIL MARTIN
                                               12   Alan J. Jackson
DAILY ALJIAN LLP
                   Newport Beach, California




                                                      ajackson@werksmanjackson.com
                                               13   Caleb E. Mason
                                                      cmason@werksmanjackson.com
                                               14   Michael G. Freedman
                                                    mfreedman@werksmanjackson.com
                                               15   WERKSMAN JACKSON & QUINN LLP
                                                    888 W 6th St, Fourth Floor
                                               16   Los Angeles, CA 90017
                                                      Attorneys for Defendant, NAASÓN JOAQUÍN GARCÍA
                                               17
                                                    Ethan J. Brown
                                               18     ethan@bnsklaw.com
                                                    Geoffrey A. Neri
                                               19     geoff@bnsklaw.com
                                                    BROWN, NERI, SMITH & KHAN LLP
                                               20   11601 Wilshire Blvd., Suite 2080
                                                      Attorneys for Defendants, JOSE HERNANDEZ, SILVERIO
                                               21   CORONADO, AURELIO ZAVALETA, UZZIEL JOAQUIN, JONATHAN
                                                    MENDOZA, DAVID MENDOZA, BENJAMIN JOAQUIN AND JOSE LUIS
                                               22   ESTRADA
                                               23   Donna M. Dean - Deputy Attorney General
                                                      Donna.Dean@doj.ca.gov
                                               24   CAAG - OFFICE OF ATTORNEY GENERAL
                                                    CALIFORNIA DEPARTMENT OF JUSTICE
                                               25   300 South Spring Street, Suite 1702
                                                    Los Angeles, CA 90013-1230
                                               26   Attorneys for THE PEOPLE OF THE STATE OF CALIFORNIA
                                               27
                                               28
                                                                                          2
                                                                                   PROOF OF SERVICE
